Citation Nr: 0922188	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  07-27 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased initial rating for renal 
insufficiency with hypertension, secondary to the Veteran's 
service-connected diabetes mellitus, currently rated at a 
noncompensable level prior to November 16, 2007, at 30 
percent disabling effective November 16, 2007 and at 60 
percent disabling effective March 27, 2008.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION


The Veteran had active duty service from December 1965 to 
July 1969, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in January 2007, 
a statement of the case was issued in August 2007, and a 
substantive appeal was received in September 2007.  The RO 
subsequently granted an increased in rating for the Veteran's 
renal insufficiency in a July 2008 rating decision; however, 
as the grant is not considered a full grant of benefits 
requested, the issue remains on appeal.  The Veteran 
testified at a travel board hearing at the RO in February 
2009.

At the February 9, 2009, Board hearing, it was noted that the 
Veteran was also alleging that his service-connected diabetes 
mellitus had increased in severity.  This increased rating 
claim is hereby referred to the RO for development and 
adjudication. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Upon preliminary review of the record, the Board finds that 
further development is necessary before a decision on the 
merits may be made on the Veteran's appeal.  In regards to 
the PTSD claim, the Veteran has a current diagnosis of PTSD.  
The RO has determined that the claimed stressors were too 
broad in time and description to be referred to the U.S. Army 
and joint Services Records Research Center (JSRRC).  

The Board notes however that the Veteran specifically stated 
that he witnessed the aftermath of a suicide bomber upon his 
arrival in Vietnam, specifically Saigon.  In a January 2005 
stressor statement, the Veteran claims that the bomber drove 
a motorcycle into the makeshift barracks located in downtown 
Saigon, a few miles outside Tan Son Nhut Air Force Base, 
Saigon, Vietnam.  The Veteran has stated that he was only 
stationed in these barracks for the first few months of his 
tour.  Therefore, the Veteran has limited the scope of the 
inquiry to May to July 1968, allowing the RO to attempt 
verification of the stressor.  The Board acknowledges a May 
2005 request for verification sent to the Center for Unit 
Records Research (CURR), which states that a CURR response 
had been posted; no response however appears in the claims 
folder.

Regarding the claim for an increased rating for renal 
insufficiency, the Veteran stated during the February 2009 
hearing that he had received a physical in January 2009 that 
was not part of the record.  The Board agreed to hold the 
record open for sixty days to allow the Veteran time to 
obtain the record from that physical.  Such evidence has not 
currently been submitted to the Board.  Although the Veteran 
had an opportunity to submit the evidence and has not, the 
Board may not disregard its duty to assist the Veteran in 
obtaining records.  Therefore, the Board finds that the issue 
of increased rating for renal insufficiency should be 
remanded and an attempt to obtain the missing medical record 
should be undertaken.  


Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate action 
to obtain and associate with the claims 
file a copy of the report of the Veteran's 
January 2009 physical examination.



2.  The RO should review the claims file 
and prepare a complete summary of the 
claimed stressors based upon review of all 
pertinent documents and the Veteran's 
statements.  The RO should make an 
appropriate request to JSRRC for any 
information showing the Veteran's unit 
records for the period of April to May 
1968 that documents any incidents at the 
Veteran's barracks.  Any additional 
development recommended by JSRRC should be 
accomplished.

3.  If, and only if, a claimed stressor is 
corroborated, the Veteran should be 
scheduled for a VA PTSD examination.  It 
is imperative that the claims file be made 
available to and be reviewed by the 
examiner.  The RO should also inform the 
examiner of the details of the 
corroborated stressor(s).  The examiner 
should clearly report whether or not a 
diagnosis of PTSD is warranted and, if so, 
whether it is related to the corroborated 
stressor(s). 

4.  After completion of the above and any 
other development the RO should deem 
necessary, the RO should review the 
expanded record and determine if a rating 
in excess of 0 percent prior to November 
16, 2007,  30 percent disabling effective 
November 16, 2007, and  60 percent 
disabling effective March 27, 2008, is 
warranted.  The RO should also review the 
expanded record and determine if service 
connection is warranted for PTSD. If the 
claims remain denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


